DETAILED ACTION
This action is in response to the request for continued examination filed 23 July 2022.
Claims 3, 6-8, 12-14, 17-18, and 20 are original.
Claims 4 and 11 are previously presented.
Claims 1-2, 5, 9-10, 15, and 19 are currently amended.
Claims 1-20 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “… comprising: Accessing”. The phrase “… comprising: accessing ” is recommended. Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  The claim recites “by processor”, in the “determining” step, as a reference to “a processor” in the “accessing” step. The phrase “by the processor” is recommended. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: The claim recites “The method of claim 1, wherein wherein”, i.e. wherein appears twice. This appears to be a clerical error introduced when amending the claim, and it is assumed, for the purposes of examination that “wherein” is recited only once. The phrase “The method of claim 1, wherein . Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a method comprising steps. Accordingly, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “Accessing, by a processor, metadata associated with a plurality of engineering elements in an MBSE model; determining, by processor from the accessed metadata, which of the plurality of engineering elements are shareable elements and which are unshareable elements; generating, by the processor, an open version of the MBSE model being void of the unshareable elements; receiving, from a user, a change made to a shareable element in a restricted version of the MBSE model by the user, the user having with-authorization to access the restricted version, the restricted version including at least one unshareable element of the plurality of engineering elements; and transmitting, by the processor, the change made to the shareable element from the restricted version to the open version of the MBSE model” which, but for the recitation of “processor”, is a process that may be performed mentally with or without physical aid, e.g. evaluating “shareable” based on a labelled documents, e.g. confidential, top secret, restricted, etc, and duplicating only those that are sharable; then  receiving an altered document and incorporating it in to the documents. [see MPEP 2106.04(a)(2) III, e.g. ‘“collecting information, analyzing it, and displaying certain results of the collection and analysis” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind]
Accordingly, at step 2A – prong one the claim is round to recite a judicial exception in the form of an abstract idea falling within the mental concepts grouping.
Step 2A – prong two:
The claim recites “for information management in model-based systems engineering (MBSE) modeling” which only generally links the judicial to a field of use and does not incorporate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites that actions be taken by a processor; however, the actions are stated at a high-level of generality, i.e. “Accessing” (retrieving), “determining” and “generating” (generic processing), “receiving” (inputting), and “transmitting” (outputting). Accordingly, this amount to mere instruction to apply the exception using a computer.
Considering the claim as a whole, there is a judicial exception with instruction to implement the exception with a computer, which does not incorporate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim generally links the judicial exception to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, the claim includes instruction to apply the exception using a computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is a judicial exception with instruction to implement the exception with a computer, which does not amount to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites additional steps of “receiving a change made to an unshareable element and an additional shareable element in the restricted version of the MBSE model” and “transmitting the change made to the additional shareable element from the restricted version to the open version of the MBSE model without transmitting the change made to the unshareable element”; and the reasoning given for claim 1 applies, e.g. receiving, duplicating, and arranging labeled documents corresponding to elements Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The claim recites additional steps of “generating a stripped version of the MBSE model that includes only the shareable elements” and “generating the open version of the MBSE model from the generated stripped version” and the reasoning given for claim 1 applies, e.g. duplicating and arranging labeled documents corresponding to elements. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The claim recites additional steps of “receiving, at the stripped version of the MBSE model, a change to a shareable element made in the restricted version”, “transmitting the change to the shareable element from the stripped version of the MBSE model to the open version” and “implementing the change to the shareable element in the open version” and the reasoning given for claim 1 applies, e.g. receiving, duplicating, and arranging labeled documents corresponding to elements. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein the change made to the shareable element in a restricted version of the MBSE model is received at a first device from the user at a second device”; however, like the receiving by a processor of claim 1, this is expressed at a high level and amounts to mere instruction to apply the exception. Accordingly, the reasoning provided for claim 4 applies, mutatis mutandis.

Regarding claim 6:
The claim recites additional steps of “transmitting a change to one or more shareable elements of the open version to a restricted version of the MBSE model” and “changing the one or more shareable elements in the restricted version of the MBSE model.” the reasoning given for claim 1 applies, e.g. receiving, duplicating, and arranging labeled documents corresponding to elements. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 7-8:
The claims recite “wherein the metadata comprises tags for the plurality of engineering elements” and “wherein the unshareable elements have tags indicating respective engineering elements are subject to export controls or include proprietary information not to be shared outside of an organization” which do not change the nature of the judicial exception, the field of use, nor the mere instruction to implement the exception, i.e. describing the metadata as “tags” and what the tags “indicate” does not change the nature of the actions taken by the method. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 9:
The claim recites “automatically, without user intervention, determining which engineering elements of the MBSE model are shareable and which are unshareable by analyzing metadata of the engineering elements”; which but for the recitation of “automatically, without user intervention” is a process which, as discussed for claim 1, may be performed mentally. The “automatically, without user intervention” is mere instruction to implement the exception. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 10:
The claim recites “further comprising prior to transmitting the change made to the shareable element from the restricted version to the open version of the MBSE model, requesting authorization to transmit the change made to the shareable element”; which is also a process which may be performed mentally, e.g. submitting a permission request. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claims 11-12:
The claims recite “analyzing the metadata associated with the plurality of engineering elements to identify untagged elements; analyzing property descriptions of the untagged elements to determine which are shareable; and updating the metadata to tag at least one of the untagged elements to indicate the at least one untagged element is shareable” and “analyzing the metadata associated with the plurality of engineering elements to identify incorrectly tagged elements; analyzing property descriptions of the incorrectly tagged elements to determine which are shareable; and updating metadata tags to indicate at least one of the incorrectly tagged elements is shareable” which are processes that may be performed mentally, e.g. correcting documents. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 13:
The claim recites “determining an intended external organization for the open version” and “selecting one or more of the shareable elements of the MBSE model for the open version based, at least in part, on the intended external organization” which may be performed mentally with or with physical aid, e.g. observing an indicator for the intended organization and evaluating/judging elements to share. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 14:
The claim recites “wherein the open version of the MBSE model comprises one or more snapshots of one or more of the shareable elements of the MBSE model determined from the accessed metadata” which do not change the nature of the judicial exception, the field of use, or the instruction to implement, i.e. given that claim 1 already requires “determining, from the accessed metadata, which of the plurality of engineering elements are shareable elements and which are unshareable elements” and “an open version of the MBSE model being void of the unshareable elements”, claim 14 merely requires that the open version not be empty [has at least one shareable element] which does not change the nature of the actions of the method [it simply narrows the scope to generating non-empty open versions]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claims 15-18:
The claims recites a “system” “comprising: memory storing a restricted version of an MBSE model, the restricted version comprising a plurality of engineering elements of the MBSE model and metadata associated with the plurality of engineering elements; and one or more processors” which falls within the statutory category of machines. The machine is programmed to carry out methods similar to those found among claims 1-14 and the same reasoning applies, mutatis mutandis.

Regarding claims 19-20:
The claim recites “One or more computer memory”. In view of the specification description at [0031], e.g. ‘For the purposes of this disclosure, "computer storage media," "computer-storage memory," "memory," and "memory devices" are synonymous terms for the computer-storage media, and none of these terms include carrier waves or propagating signaling”’, this is interpreted as including a non-transitory computer medium. Accordingly, the claimed invention falls within the statutory category of articles of manufacture.
The claim recites limitations similar to those found among claims 1-14 and the same reasoning applies.
In addition, the claim recites “embodied with computer-executable instructions for information management in MBSE modeling, the one or more computer memory comprising: a tag analyzer … a multi-version generator … a clone generator … an MBSE application”; however, these limitations amount to mere instruction to implement the judicial exception in a general purpose computer environment. This does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)] nor amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Accordingly, the claims are found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debreceni (DEBRECENI, CSABA. "Advanced techniques and tools for secure collaborative modeling." Ph.D. Dissertation, Budapest University of Technology and Economics. (2019). 164 pages).

Regarding claim 1, Debreceni discloses a method for information management in model-based systems engineering (MBSE) modeling (P128:§7.5: e.g.  from ¶1 - “Key benefits of our collaborative modeling framework for MBSE include the following: Collaboration of heterogeneous stakeholders. …”. EN: The citation of §7.5 is exemplary as indicated in this section much of the disclosure is with respect to information management for MBSE.), the method comprising:
Accessing, by a processor (P114:§6.7.1.1:¶2: “Hardware Configuration All measurements were executed on a developer PC with a 3.5 GHz Core i7 processor, 16 GB RAM, Windows 7 and Java 7”), metadata associated with a plurality of engineering elements in an MBSE model (PP11-18: provides an overview of the metamodeling including metadata, see for example P11:Definition 2.1 – “metamodel MM=⟨C, R, A, from, to, owner, isCont, isSuper⟩ is a tuple, where …”; PP15-16:§2.3 describes querying by accessing the metadata (e.g. for access control and model transformation; PP17-18:§2.5 describe model transformation by accessing the metadata. See P14:fig 2.2 for a diagram of an exemplary metamodel with metadata for a plurality of engineering elements in an MBSE model.
EN: much of the disclosure includes accessing the metadata for various operations (§3 for access control by model element, §4 for secure collaboration, §5 for conflict resolution [e.g. merging models or committing changes], §6 for synchronizing models [updating restricted and open models]). Further citations will be given hereinbelow with respect to the limitations recite a particular use of metadata.);

determining, by processor, from the accessed metadata, which of the plurality of engineering elements are shareable elements and which are unshareable elements (PP43-48:§4.3.
§4.3 describes a “get” operation which uses “access control” summarized as follows on P43:§4.3.1:¶1 – “Due to read access control, some users are not allowed to learn certain model assets. This means that the complete model (which we will refer to as the gold model, MG) differs from the view of the complete model that is exposed to a particular user (the front model, MF ).”; The “gold” model may correspond to claimed “restricted version” [having all elements] and “front” model may correspond to claimed “open version” [having only shareable elements]; The “access control” is based on the metadata, see Debreceni at §3.5 – e.g. from example 8 at P25 “Finally, rules deny ProtectedVendor and denyProtectedModule deny the readability of modules and vendor attributes selected by queries protectedModule and protectedComposite, respectively.” See page 45:fig 4.2 for an example showing which elements are “hidden” [unshareable] for various users.
§4.3.2 describes particulars of the “get” operation to determine the unshareable elements [those for which the user has no read permission or for which the data is “obfuscated”].
P53:§4.5.1.1:¶1: “The concept of gold and front models is extended to the repository level where the two types of repositories are called gold and front repositories as depicted in Figure 4.5.” EN: the “gold” and “front” repositories may also correspond to the claimed “restricted” [all elements] and “open” [no unshareable elements] versions respectively.
See also P5:contribution 2); and

generating, by the processor, an open version of the MBSE model being void of the unshareable elements (citations for “get” operation shown in the preceding limitation and
P43:§4.3.1:¶1 – “Due to read access control, some users are not allowed to learn certain model assets. This means that the complete model (which we will refer to as the gold model, MG) differs from the view of the complete model that is exposed to a particular user (the front model, MF ).” EN: The front model is an open version void of shareable elements;
P53:§4.5.1.1:¶2: “Each user has a front repository, containing a full version history of front models. New model versions are first added to the front repository” EN: This is an “offline” scenario. The front repository is an open version void of shareable elements. See P54:fig 4.5 for an example;
P57:§4.5.2.1:¶1: “During a collaborative modeling session, a model kept in server memory for remote access may also be called a whiteboard depicted in Figure 4.8. The collaboration server hosts a number of whiteboard sessions, each equipped with a gold model. Each user connected to a whiteboard is presented with their own front model, connected to the gold model via a lens relationship. The front models are initially created using Get.” EN: This is an “online” scenario. The front models are open versions, each void of shareable elements. See P58:fig4.8 for an example.);
receiving, from a user, a change made to a shareable element in a restricted version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “TrPutBack is invoked by pre-commit hook executing when a user attempts to commit a new revision of a model Mr′ F (new revision r′ of a model MF ).” And P47:example 14 and P48:example 15) by the user, the user having authorization to access the restricted version (P55:list item 4a-b: “If the TrPutBack detects any attempts to perform model modifications violating write permissions, then the commit process to the front repository terminates by sending a policyViolated event. b) Otherwise, the commit is deemed successful, andMR” G is committed to the gold repository”; P45:fig 4.2 And P47:example 14 and P48:example 15 – e.g. “A system administrator who has unlimited access to the original gold model (depicted in Figure 4.2(a)) adds a new signal object sNG under the heater control unit ctrl3.” ), the restricted version including at least one unshareable element of the plurality of engineering elements (P46:§4.3.2 describes particulars of the “get” operation to determine the unshareable elements [those for which the user has no read permission or for which the data is “obfuscated”]; P45:fig 4.2: the “hidden” elements); and
transmitting, by the processor, the change made to the shareable element from the restricted version to the open version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “post-commit hook” operation at P55 –  “… TrGet is invoked by post-commit hook synchronizing all front models MrF with the new revision of gold modelMR′ G . This hook is triggered after a commit ofMR′ G finished successfully at the gold repository and performs the following steps correspond to Figure 4.7 to propagate the new changes. … New revision of the model Mr′ F is commited to the front repository.”; P45:fig 4.2 And P47:example 14 and P48:example 15; see also P58:step 2 for the “online” scenario).

Regarding claim 2, Debreceni discloses the method of claim 1, further comprising:
receiving a change made to an unshareable element and an additional shareable element in a restricted version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “Revision MrF is traced to the corresponding revision MR G in the gold repository. … Otherwise, the commit is deemed successful, andMR” G is committed to the gold repository”; see also P58:step 3 for the “online” scenario; P45:fig 4.2 And P47:example 14 and P48:example 15 EN: As shown in the figure and demonstrated by the examples, the elements transmitted after system administrator changes include sharable and unsharable elements.); and
transmitting the change made to the additional shareable element from the restricted version to the open version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “post-commit hook” operation at P55 –  “… TrGet is invoked by post-commit hook synchronizing all front models MrF with the new revision of gold modelMR′ G . This hook is triggered after a commit ofMR′ G finished successfully at the gold repository and performs the following steps correspond to Figure 4.7 to propagate the new changes. … New revision of the model Mr′ F is commited to the front repository.”; see also P58:step 2 for the “online” scenario; P45:fig 4.2 And P47:example 14 and P48:example 15 EN: As shown in the figure and demonstrated by the examples, the elements transmitted after system administrator changes include sharable and unsharable elements.) without transmitting the change made to the unshareable element (PP43-46:§4.3.1: describing the filtering of model elements when updating the front (open) model – e.g. “The bidirectional transformation relations between a gold modelMG (containing all assets) and a front modelMF (containing a filtered view) satisfies the definition of a lens. The Get process applies the access control policy for filtering the gold model into the front model.” – this will allow, for the “filtered view” (open model), the shareable (permissioned) element to be transmitted while the unsharable (lack of permission) is not; P45:fig 4.2 And P47:example 14 and P48:example 15 EN: As shown in the figure and demonstrated by the examples, the elements transmitted after system administrator changes include sharable and unsharable elements.).

Regarding claim 3, Debreceni discloses the method of claim 1, wherein said generating the open version of the MBSE model comprises:
generating a stripped version of the MBSE model that includes only the shareable elements (P53:§4.5.1:¶1: “In the offline scenario, models are serialized (e.g. in an XMI format) and stored in a Version Control System (VCS). Users work on local working copies of the models in long transactions called commits.” And §4.5.1.1: “Each user has a front repository, containing a full version history of front models. New model versions are first added to the front repository” EN: The “front” repository has the “stripped” versions.); and
generating the open version of the MBSE model from the generated stripped version (P54:§4.5.1.2:2nd list item: “Version-control allows to the users to download the files by sending a checkout event, submit their changes by sending a commit event and update the files by sending an update event.” EN: The local “check[ed]out” copy is the open version.).

Regarding claim 4, Debreceni discloses the method of claim 3, further comprising:
receiving, at the stripped version of the MBSE model, a change to a shareable element made in the restricted version (P53:§4.5.1.1: “then changes introduced in these revisions will be interleaved into the gold models using PutBack transformation. Finally, the new gold revision will be propagated to the front repositories of other users using Get transformation” EN: The “PutBack” operation changing the “gold” [“restricted”] version, as shown previously the “front” has only shareable elements and accordingly the change is to a shareable element; P45:fig 4.2 And P47:example 14 and P48:example 15 EN: As shown in the figure and demonstrated by the examples, the elements transmitted after system administrator changes include sharable and unsharable elements.);
transmitting the change to the shareable element from the stripped version of the MBSE model to the open version (P53:§4.5.1.1: “then changes introduced in these revisions will be interleaved into the gold models using PutBack transformation. Finally, the new gold revision will be propagated to the front repositories of other users using Get transformation” P45:fig 4.2 And P47:example 14 and P48:example 15 EN: propagated to the front repositories.); and
implementing the change to the shareable element in the open version (P53:§4.5.1.1 as cited above, i.e. propagating the change to the front repository is transmitting and implementing.
Also, P54:2nd and 3rd list items: “Version-control allows to the users to download the files by sending a checkout event … Version check checks the version of the files and sends upToDate the collaborators whether the files are already up-to-date upon an update” EN: the change to the open version is implemented via the repository, i.e. upon checkout the open version will have all committed changes.).

Regarding claim 5, Debreceni discloses the method of claim 1, wherein the change made to the shareable element in a restricted version of the MBSE model is received at a first device from the user at a second device (P54:fig 4.5 and P53:§4.5.1: e.g. from §4.5.1.1:¶2 – “As a result, each collaborator continues to work with a dedicated VCS as before, thus they are unaware that this front repository may contain filtered and obfuscated information only.”; P58:fig 4.8 and P57:§4.5.2: e.g. from ¶1 - “In the online scenario, several users can simultaneously display and edit the same model with short transactions by using a web-based modeling tool where changes are propagated immediately to other users during collaborative modeling sessions.”).

Regarding claim 6, Debreceni discloses the method of claim 1, further comprising:
transmitting a change to one or more shareable elements of the open version to a restricted version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “Revision MrF is traced to the corresponding revision MR G in the gold repository.”; see also P58:step 3 for the “online” scenario. EN: committing from the “front” to the “gold” repository is receiving the change in a restricted version, as shown previously the “front” has only shareable elements and accordingly the change is to a shareable element.); and
changing the one or more shareable elements in the restricted version of the MBSE model (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “Otherwise, the commit is deemed successful, andMR” G is committed to the gold repository”; see also P58:step 3 for the “online” scenario.).

Regarding claim 7, Debreceni discloses the method of claim 1, wherein the metadata comprises tags for the plurality of engineering elements (PP11-14:§2.1: e.g. “classes”, “owners”, “attributes”, “references”; see Definition 2.1 at page 11. See also P14:Example 2 and fig 2.2. showing instances – e.g. “Control” and “Composite” classes, “type” and “cycle” attributes”, etc. See also PP25-26:listing 3.2 and 3.3: e.g. “Composite.protectedIP”, “vendor”, “pumpControl”, etc.).

Regarding claim 8, Debreceni discloses the method of claim 7, wherein the unshareable elements have tags indicating respective engineering elements are subject to export controls or include proprietary information not to be shared outside of an organization (P25:example 8 and listings 3.2 and 3.3: “vendor”, “protectedVendor”, “protectedIP”, “protectedModule”, “protectedComposite”; P21:§3.3:¶1: “But if the composite module is marked as protected intellectual property, its vendor attribute value and all provided submodules should remain hidden (even from users who could see control units belong to them).”).

Regarding claim 9, Debreceni discloses the method of claim 1, automatically, without user intervention, determining which engineering elements of the MBSE model are shareable and which are unshareable by analyzing metadata of the engineering elements (as cited for claim 1, the get and put operations determine whether the transactions take place by analyzing the tags to determine what may be shared and modified).

Regarding claim 10, Debreceni discloses the method of claim 1, further comprising prior to transmitting the change made to the shareable element from the restricted version to the open version of the MBSE model, requesting authorization to transmit the change made to the shareable element (P54:§4.5.1.2:4th and 5th list items: “File-level locking allows users to lock files by sending a lock event and reject commits initiated by other users. They can also remove their locks by sending an unlock event. Handling Multiple Requests allows users to initiate multiple requests simultaneously that the server can accept.”; P127:§7.4 e.g. “In SCM, changes may require the approval of multiple collaborators in model/code reviews. Without sufficient permissions to commit to gold, a proposer may create a change request. The request can be inspected for approval by other collaborators, and committed once it is signed off by one or more reviewers with jointly sufficient write privileges.”)

Regarding claim 13, Debreceni discloses the method of claim 1, further comprising: determining an intended external organization for the open version; and selecting one or more of the shareable elements of the MBSE model for the open version based, at least in part, on the intended external organization (P3.3:¶1 and fig 3.1 and example 7: “In case of a wind turbine system, we assume that each control unit type (PumpCtrl, etc. . . ) is associated with a specific person (referred to as specialist, but could also be a subcontractor or supplier) who is responsible for maintaining the model of control unit modules of that specific type. Each such user is able to modify the control units that belong to them (along with the signals provided by those modules). Additionally, they are allowed to see all other signals in the model to let them able to create new consume references. But if the composite module is marked as protected intellectual property, its vendor attribute value and all provided submodules should remain hidden (even from users who could see control units belong to them).” See also PP25-26:example 8 and listing 3.2 and 3.3.).

Regarding claim 14, Debreceni discloses the method of claim 1, wherein the open version of the MBSE model comprises one or more snapshots of one or more of the shareable elements of the MBSE model determined from the accessed metadata (P43:§4.3.1:¶1 – “Due to read access control, some users are not allowed to learn certain model assets. This means that the complete model (which we will refer to as the gold model, MG) differs from the view of the complete model that is exposed to a particular user (the front model, MF ).”; P53:§4.5.1.1:¶¶1-2: “The concept of gold and front models is extended to the repository level where the two types of repositories are called gold and front repositories as depicted in Figure 4.5. … Each user has a front repository, containing a full version history of front models.” EN: The “access control” is based on the metadata, see Debreceni at §3.5 – e.g. from example 8 at P25 “Finally, rules deny ProtectedVendor and denyProtectedModule deny the readability of modules and vendor attributes selected by queries protectedModule and protectedComposite, respectively.” See page 45:fig 4.2 for an example showing which elements are “hidden” [unshareable] for various users.).

Regarding claim 15, Debreceni discloses a system for information management in model-based systems engineering (MBSE) modeling (as for claim 1), the system comprising:
memory storing a restricted version of an MBSE model (P124:§7.2:¶1: “In the offline scenario, models are stored in a Version Control System (VCS) as files (e.g. XMI, binary) and users work on local working copies of the models in long transactions called commits.”; P126:§7.3: “Models are kept in server memory and users access the model directly on the server, in contrast to the offline scenario, where users manipulate local copies of the models”), the restricted version comprising a plurality of engineering elements of the MBSE model and metadata associated with the plurality of engineering elements (“metadata” as for claim 1 and “restricted version” as discussed for claim 1 and found in claim 2); and
one or more processors programmed to (P114:§6.7.1.1:¶2: “Hardware Configuration All measurements were executed on a developer PC with a 3.5 GHz Core i7 processor, 16 GB RAM, Windows 7 and Java 7”):
access the metadata associated with the plurality of engineering elements of the MBSE model (as for claim 1);
determine, from the accessed metadata, which of the plurality of engineering elements are shareable elements and which are unshareable elements (as for claim 1); and
generate an open version of the MBSE model that is void of the unshareable elements (as for claim 1);
receive a change made to a shareable element in the restricted version of the MBSE model by a user with authorization to access the restricted version (as for claim 1); and
transmit the change made to the shareable element from the restricted version to the open version of the MBSE model (as for claim 1).

Regarding claim 16, Debreceni discloses the system of claim 15, wherein the metadata comprises tags that are set by one or more users for the plurality of engineering elements (as for the metadata of claim 10).

Regarding claim 17, Debreceni discloses the system of claim 15, wherein the metadata comprises tags associated with the shareable elements (as for the metadata of engineering elements for claim 7), the tags indicating engineering elements that are subject to export control or that are proprietary (as for claim 8).

Regarding claim 18, Debreceni discloses the system of claim 15, wherein the one or more processors are further programmed to:
receive an instruction from a user to migrate a change to a shareable element made in the restricted version of the MBSE model to the open version (P54:2nd list item: “Version-control allows to the users to download the files by sending a checkout event, submit their changes by sending a commit event and update the files by sending an update event” EN: the user instructs via “commit”); and
incident to the instruction from the user to migrate the change, transmit a second snapshot of the one or more of the shareable elements with the change to the shareable element (P53:§4.5.1.1: “then changes introduced in these revisions will be interleaved into the gold models using PutBack transformation. Finally, the new gold revision will be propagated to the front repositories of other users using Get transformation” EN: propagated to the front repositories. Any changed “version” in the repository may be considered a “second snapshot”.).

Regarding claim 19, Debreceni discloses one or more computer memory embodied with computer-executable instructions for information management in MBSE modeling (P114:§6.7.1.1:¶2: “Hardware Configuration All measurements were executed on a developer PC with a 3.5 GHz Core i7 processor, 16 GB RAM, Windows 7 and Java 7”), the one or more computer memory comprising:
a tag analyzer configured for accessing metadata associated with a plurality of engineering elements (PP11-18: provides an overview of the metamodeling including metadata, see for example P11:Definition 2.1 – “metamodel MM=⟨C, R, A, from, to, owner, isCont, isSuper⟩ is a tuple, where …”; PP15-16:§2.3 describes querying by accessing the metadata (e.g. for access control and model transformation; PP17-18:§2.5 describe model transformation by accessing the metadata. See P14:fig 2.2 for a diagram of an exemplary metamodel with metadata for a plurality of engineering elements in an MBSE model.
EN: much of the disclosure includes analyzing the metadata for various operations (§3 for access control by model element, §4 for secure collaboration, §5 for conflict resolution [e.g. merging models or committing changes], §6 for synchronizing models [updating restricted and open models]). Further citations will be given hereinbelow with respect to the limitations recite a particular use of metadata.) in a restricted version of an MBSE model to determine from the accessed metadata which of the plurality of engineering elements are shareable elements and which are unshareable elements (PP43-48:§4.3.
§4.3 describes a “get” operation which uses “access control” summarized as follows on P43:§4.3.1:¶1 – “Due to read access control, some users are not allowed to learn certain model assets. This means that the complete model (which we will refer to as the gold model, MG) differs from the view of the complete model that is exposed to a particular user (the front model, MF ).”; The “gold” model may correspond to claimed “restricted version” [having all elements] and “front” model may correspond to claimed “open version” [having only shareable elements]; The “access control” is based on the metadata, see Debreceni at §3.5 – e.g. from example 8 at P25 “Finally, rules deny ProtectedVendor and denyProtectedModule deny the readability of modules and vendor attributes selected by queries protectedModule and protectedComposite, respectively.” See page 45:fig 4.2 for an example showing which elements are “hidden” [unshareable] for various users.
§4.3.2 describes particulars of the “get” operation to determine the unshareable elements [those for which the user has no read permission or for which the data is “obfuscated”].
P53:§4.5.1.1:¶1: “The concept of gold and front models is extended to the repository level where the two types of repositories are called gold and front repositories as depicted in Figure 4.5.” EN: the “gold” and “front” repositories may also correspond to the claimed “restricted” [all elements] and “open” [no unshareable elements] versions respectively.
PPSee also P5:contribution 2);
a multi-version generator configured for creating a stripped version of the restricted version of the MBSE model, the stripped version comprising only the shareable elements of the MBSE model determined through analyzing the accessed metadata (P53:§4.5.1:¶1: “In the offline scenario, models are serialized (e.g. in an XMI format) and stored in a Version Control System (VCS). Users work on local working copies of the models in long transactions called commits.” And §4.5.1.1: “Each user has a front repository, containing a full version history of front models. New model versions are first added to the front repository” EN: The “front” repository has the “stripped” versions.);
a clone generator configured for generating an open version of the MBSE model from the stripped version, the open version including one or more of the shareable elements and being void of the unshareable elements of the MBSE model (P54:§4.5.1.2:2nd list item: “Version-control allows to the users to download the files by sending a checkout event, submit their changes by sending a commit event and update the files by sending an update event.” EN: The local “check[ed]out” copy is the open version.); and
an MBSE application configured for receiving, from a user, a first change made by the user to a first shareable element in the restricted version and transmitting the first change to the first shareable element to the open version  (as for claim 1).

Regarding claim 20, Debreceni discloses the one or more computer memory of claim 19, further comprising a change manager further configured for:
receiving, at the restricted version, a second change to a second shareable element (PP54-56:§4.5.1.2: e.g. from “pre-commit hook” operation at P55 – “Revision MrF is traced to the corresponding revision MR G in the gold repository. … Otherwise, the commit is deemed successful, andMR” G is committed to the gold repository”; see also P58:step 3 for the “online” scenario.);
requesting user authorization to make the second change to the second shareable element in the open version (P54:§4.5.1.2:4th and 5th list items: “File-level locking allows users to lock files by sending a lock event and reject commits initiated by other users. They can also remove their locks by sending an unlock event. Handling Multiple Requests allows users to initiate multiple requests simultaneously that the server can accept.”; P127:§7.4:¶1: “Without sufficient permissions to commit to gold, a proposer may create a change request.”);
receiving the user authorization (P54:§4.5.1.2:4th and 5th list items: “They can also remove their locks by sending an unlock event.”; P127:§7.4:¶1: “The request can be inspected for approval by other collaborators, and committed once it is signed off by one or more reviewers with jointly sufficient write privileges”); and
transmitting the second change of the second shareable element for implementation in the open version (PP54-56:§4.5.1.2: e.g. from “post-commit hook” operation at P55 –  “… TrGet is invoked by post-commit hook synchronizing all front models MrF with the new revision of gold modelMR′ G . This hook is triggered after a commit ofMR′ G finished successfully at the gold repository and performs the following steps correspond to Figure 4.7 to propagate the new changes. … New revision of the model Mr′ F is commited to the front repository.”; see also P58:step 2 for the “online” scenario).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Debreceni as applied to claim 1 above, and further in view of Blom (US 20200026711 A1).

Regarding claim 11, Debreceni does not explicitly disclose further comprising:
analyzing the metadata associated with the plurality of engineering elements to identify untagged elements;
analyzing property descriptions of the untagged elements to determine which are shareable ; and
updating the metadata to tag at least one of the untagged elements to indicate the at least one untagged element is shareable.
However, Debrecen teaches using attributes “tags” to indicate (un)shareability, for example at P25:example 8 – “Finally, rules deny ProtectedVendor and denyProtectedModule deny the readability of modules and vendor attributes selected by queries protectedModule and protectedComposite, respectively” and listing 3.1 and 3.2 showing that sharing for protected modules and composites is decided by the vendor attribute. And teaches extending the system to account for domain-specific operations, goals, and constraints, for example at P74:last 2 list items – “Use domain-specific goals and constraints to restrict merged models to consistent ones (to ensure that all inputs and parameters are referenced by at least one control unit and each output is referenced by different control unit). • Specify domain-specific composite operations to guide the merge process into a consistent solution (e.g. to remove inputs, parameters and outputs not referenced by any control unit).”
While Blom teaches analyzing the metadata associated with the plurality of engineering elements to identify untagged elements ([0004]: “Before being stored in a data warehouse, data are preprocessed in order to conform to the standards of the data warehouse. The data may have key values which identify its records; these can be checked for referential integrity, or replaced with surrogate key values that are not inconsistent within the system of references in the target data warehouse. The data can be merged with existing records in the data warehouse to update information, supply missing information, and correct errors.”; [0049]: “validation includes checking the parameter values provided in the metadata files 110 to ensure that there are no conflicts, missing values, invalid values, etc.”);
analyzing property descriptions of the untagged elements to determine [a correction] ([0061]: “Assigning the correct key value to a data record may require determining, at runtime by the MDW runtime system 124, a surrogate key value (e.g., key surrogation) for the record.”; [0065]: “the global files can include which key services to query for key surrogation. The global files 210 can include one or more .CSV files ( or other tables) that include lists of parameters and their associated values for each graph to be compiled by the MDW compiler 102. The parameters can be default values or values that have been updated by a user.”; [0077]: “analyze the received metadata files 110 to determine values of parameters specified in the metadata files 110 for compiling the application 118. For example, the configurator 244 scans a header row of a .csv file included in a metadata file to determine which parameters are included in a metadata file. In an example, parameters that are not assigned a value in the metadata files 110 are assigned default values (e.g., from library of values).”); and
updating the metadata to tag at least one of the untagged elements to [correct] the at least one untagged element ([0061]: “each field of a data record of the transformed data 114 includes the correct data for that respective field in the specified format, and a key value for the record conforms to the convention of the indexing being used”).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Debreceni in view of the teachings of Blom to include “analyzing the metadata associated with the plurality of engineering elements to identify untagged elements; analyzing property descriptions of the untagged elements to determine which are shareable ; and updating the metadata to tag at least one of the untagged elements to indicate the at least one untagged element is shareable” by extending Debreceni’s system to include domain specific constraints regarding correctness of attributes with Blom system of providing for correction of missing and incorrect data to yield a predictable result, i.e. ensuring not only that correct permissions are enforced (Debreceni’s system) but also ensuring there are proper attributes upon which the permissions are based, e.g. domain specific checking of vendorID’s to ensure the tag is present and correct. More succinctly, Debreceni’s system relies on attributes to determine permissions (shareability) while Blom’s system can be used to determine that such attributes are present and correct.
	
Regarding claim 12, Debreceni discloses the method of claim 1, further comprising: analyzing the metadata associated with the plurality of engineering elements to identify incorrectly tagged elements; analyzing property descriptions of the incorrectly tagged elements to determine which are shareable; and updating metadata tags to indicate at least one of the incorrectly tagged elements is shareable (with Blom as for claim 11. EN: Note that Blom’s methods as cited include “error correction” as well as treating missing information).

Response to Arguments
Objection to Claims 2, 6, and 10
Examiner: The objections to claims 2, 6, and 10 are withdrawn in view of the amendment to the claims; however, new objections to claims 1 and 5 are made.

Rejection of Claims 1-20 Under 35 U.S.C. § 101
Remarks (P9:¶¶1-2):
Applicant: The present claims are patent eligible at least bemuse they focus on a specific asserted improvement in computer capabilities. In particular, the Specification provides that the … [citation omitted] … For example, as described in paragraph [0015] of Applicant's specification, two versions of an MBSE model are created: a restricted version and an unrestricted version. The restricted version includes all of the model data of the MBSE model, including shareable and unshareable data, as referenced below. The unrestricted version only includes shareable data, not unshareable data. The MIBSE modeling applications analyze metadata tagged to--or associated with--the MBSE model data to determine which engineering elements of the MBSE model are shareable and which are unshareable. Then, the unrestricted version of the MBSE model is generated to include only the engineering elements of the MBSE model that are shareable, providing a version of the MBSE model that may be shared without outside vendors. Thus, Applicant submits that contrary to the Examiner's assertion that Claim l does not include elements that are sufficient to amount to significantly more than the judicial exception, Applicant submits that at least the processor(s) used to execute the MBSE model is more than a generic component, but instead, transforms itself into a special-purpose processor when configured to execute the instructions for performing the operations recited in independent Claim 1.
Examiner’s response: The examiner respectfully disagrees. Please consider that the actions claimed are expressed at a high level of generality without the particular methods for accomplishing the action. For example, taking a claim 1 limitation as exemplary, the “generating, by the processor, an open version of the MBSE model being void of the unshareable elements” is a general action, i.e. generate, and that which is generated, i.e. a model void of unsharable elements; however, the structure of the MBSE model itself is not claimed nor is any particular manner of treating the model in order to have a model “void of unsharable elements”. The other actions are similarly general, e.g. “accessing”, “determining”, “receiving”, “transmitting”. Accordingly, the argument is unpersuasive and the claims remain rejected under 35 USC §101.

Remarks (P11:¶1):
Applicant: Moreover, Finjan confirms "that software-based innovations can make "non-abstract improvements to computer technology" and be deemed patent-eligible subject matter at step 1. Finjan Inc. v. Blue Coat Systems, Inc., case No. 2016-2520 (Fed. Cir. Jan. 10, 2018). In Finjan, a vims scanning module "employed a new kind of file that enables a computer security system to do things it could not do before [and] are therefore directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security writ large." Finjan at 8. Similar to the claims in Finjan, the present claims are directed to software based innovations that have made a non-abstract improvement in computer technology.
Examiner’s response: The remarks merely allege eligibility without particularly pointing out that which makes the claim eligible. Accordingly, the argument is unpersuasive and the claims remain rejected under 35 USC §101.

Remarks (P12):
"[T]his guidance explains that a patent claim or patent application claim that recites a judicial exception is not '' directed to'' the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. Fed. Reg., Vol. 84, No. 4 at pg. 50 (Jan. 7, 2019). Even if, assuming arguendo, the claims fall within one of the three groups ("mathematical concepts, certain methods of organizing human activity, and mental processes"), the claims presented herein are still not patent ineligible because the claims are integrated into a practical application. As explained above, aspects of the disclosure transform the general-purpose processor into a special-purpose processor when configured to execute the instructions described herein.
The system of Claim 1 provides the practical application of Applicant submits that Applicant's claimed inventions allows outside vendors to seamlessly integrate model changes while not having sensitive or proprietary information that may not be exposed outside of an organization. Thus, because the claims recite practical applications, the claims include patent eligible subject matter for these additional reasons.
Furthermore, under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the present claims are directed to an improvement in the functioning of computing systems that typically process sensitive/proprietary information. As such, Applicant respectfully submits that the features recited in independent Claim 1 are not merely insignificant extra-solution activity, and do amount to significantly more.
Examiner’s response: The examiner respectfully disagrees. As regards a “special-purpose processor”, the examiner disagrees for the reasons discussed herein above. As regards a practical application, the remarks speak in a general manner but do not point how the invention as claimed incorporates the judicial exception into a practical application. As noted in the rejection herein above, the claimed actions are those which may be performed mentally and the remaining limitations constitute either a general link to a field of use or amount to mere instruction to implement the exception. Accordingly, the argument is unpersuasive and the claims remain rejected under 35 USC §101.

Examiner: The remaining remarks of this section ultimately rely on those discussed herein above.

Rejection of Claims 1-8, 10, and 13-20 Under 35 U.S.C. § 102
Remarks (P14:¶2-P15:¶1):
Applicant: For example, Debreceni is directed to a system that enables collaboration between a restricted model (e.g., gold model) with a plurality of open models (e.g., front models). The system of Debreceni enables changes made by an open model to also be made to the restricted model (e.g., the restricted model is updated based on changes made to the open model). Further, Debreceni describes that when the restricted model is updated based on the changes made by an open model, the updated restricted model is used to update other open models. See Post-Commit Hook on page 55 of Debreceni. Under the response to arguments section of the Office Action, the Office appears to broadly interpret the feature "receiving a change made to a shareable element in a restricted version of the MBSE model by a user with authorization to access the restricted version, the restricted version including at least one unshareable element of the plurality of engineering elements." Thus, is does not appear that the Office is giving any weight to the feature of the user making the change to the shareable element in the restricted version. Further, the Office appears to state that they are only considering the fact that a change is made to a shareable element in the restricted version. Thus, to further prosecution, Applicant has amended Claim 1 to further define receiving from a user, a change to the shareable element in the restricted version. That is, Claim 1 has been amended to positively recite that the user makes this change to the restricted version. In contrast, the changes made to the restricted version in Debreceni is with respect to updating the restricted version with updates from the non-restricted versions. Debreceni appears to be silent with respect to receiving input from a user in a restricted version and applying this input to the non-restricted versions. For at least the foregoing reasons, Applicant respectfully submits that Claim 1 is patentable over Debreceni. To the extent independent Claims 15 and 19 include recitations similar to the recitations of independent Claim 1, Applicant submits that independent Claims 15 and 19 are also patentable over Debreceni. recitations of independent Claims 1, 15, and 19, Applicant submits that Claims 2-8, 10, 13, 14, 16-18, and 20 are also patentable over Debreceni.
Claims 2-8, 10, 13, and 14 depend from independent Claim 1, Claims 16-18 depend from independent Claim 15, and Claim 20 depends from independent Claim 19. Thus, when the recitations of Claims 2-8, 10, 13, 14, 16-18, and 20 are considered in combination with the
Examiner’s response: The examiner respectfully disagrees. In particular, Debrecini describes a process whereby a user may make a change in a front version which are propagated to the gold version and then to the other front versions. This is the user making a change to the restricted (gold) model via the open (front) model and then to the other front models. The examiner respectfully submits that the interpretation taken in the remarks is narrower than is warranted in view of the claim language. Nevertheless, Debrecini also discloses a “system administrator” who has access to make changes to the gold model; and this anticipates the narrower interpretation of claims expressed in the remarks. For these reasons, the claims remain rejected under 35 USC §102.

Remarks (P16:¶1):
Applicant: Further, with respect to Claim 10, Claim 10 recites "prior to transmitting the change made to the shareable element from the restricted version to the open version of the MBSE model, requesting authorization to transmit the change made to the shareable element." That is, in Claim 10, an authorization is requested/granted by the user making the change to the restricted version. In contrast, Debreceni appears to merely apply a lock on the restricted version, and requires authorization to unlock this lock. Applicant submits that is not the same as providing authorization to apply a change made to the restricted version to the open version(s). As such, Applicant submits that Claim 10 is patentable over Debreceni for these additional reasons.
Examiner’s response: The examiner respectfully disagrees. In particular Debrecini discloses a “change request” which may be approved in order to commit changes. For these reasons, the claim remains rejected under 35 USC §102.

Rejections of Claims 9, 11, and 12 Under 35 U.S.C. §103
Examiner: The arguments of this section ultimate rely on those discussed above. The examiner respectfully disagrees as discussed herein above, and the claim remain rejected under 35 USC § 103. [Note: due to the change in claim 9, claim 9 is now rejected under 35 USC §102 as being unpatentable in view of the Debrecini disclosure]

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BERGMANN, GÁBOR, CSABA DEBRECENI, ISTVÁN RÁTH, AND DÁNIEL VARRÓ. "Towards efficient evaluation of rule-based permissions for fine-grained access control in collaborative modeling." (2017): 135-144.
Discussing a similar (predecessor) system to the MONDO system discussed in the Debrecini disclosure
GÓMEZ, ET AL. "Scalable modeling technologies in the wild: an experience report on wind turbines control applications development." Software and Systems Modeling 19, no. 5 (2020): 1229-1261.
Discussing application of the MONDO system discussed in the Debrecini disclosure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147